842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel J. LEVITAN, Plaintiff-Appellant,v.Nick PANTAZES;  Dino Pantazes;  Maryland Bail Bonds, Inc.,Defendants- Appellees.
No. 87-7194.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1988.Decided March 9, 1988.

Daniel J. Levitan, appellant pro se.
Before WIDENER and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Daniel J. Levitan, a federal prisoner, appeals the denial of his 42 U.S.C. Sec. 1983 action.  Levitan brought suit against a bail bond corporation, its owner, and one of its employees.  Levitan alleged that he gave the defendants two watches as collateral for bail bonds;  however, once the bonds were satisfied, the defendants refused to return the watches.


2
The district court dismissed the complaint, finding that Levitan failed to establish that the defendants acted under color of state law.


3
Thirty-one days after entry of judgment, Levitan moved for reconsideration.  He stated that the defendants conspired with each other.  As he stated in his complaint, he alleged that the defendants defrauded him.  The court denied Levitan's motion.  Thirteen days later, Levitan filed a notice of appeal.


4
Because Levitan's motion for reconsideration was untimely under Fed.R.Civ.P. 59, it did not toll the time for noting an appeal from the final judgment.  Fed.R.App.P. 4(a)(4);  see Browder v. Director, Dep't of Corrections, 434 U.S. 257 (1978).  Thus, Levitan's appeal as it relates to the underlying judgment shall be dismissed as untimely.  Fed.R.App.P. 4(a).


5
Levitan's appeal as it relates to the denial of his motion for reconsideration is without merit as Levitan failed to establish sufficient grounds for relief under Rule 60(b).  Levitan's motion basically restated his complaint.   See United States v. Williams, 674 F.2d 310, 313 (4th Cir.1982) (where motion is nothing more than request that district court change its mind, it is not authorized by Rule 60(b)).  Thus, we affirm the district court's denial of Levitan's motion for reconsideration.  As the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


6
DISMISSED IN PART;  AFFIRMED IN PART.